PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/552,979
Filing Date: 23 Aug 2017
Appellant(s): SRI International



__________________
Richard A. Machonkin, Reg. No. 41,962
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/22/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. The Examiner Erred in Rejecting Claims 1-4, 6-8, 11-12, and 14-19 under 35 USC 102(a)(1) as Being Anticipated by Hammerslag
1. Claims 1-4, 6-8, 12, and 14-18 
a. Hammerslag fails to disclose “a tether, wherein the tether extends along a length of the segment of the body when the flexible body harness is mounted to the segment of the body”
Appellant argues that the Examiner’s rejection of claims 1-4, 6-8, 12, and 14-18 as being anticipated by Hammerslag is erroneous because: (a) Hammerslag fails to disclose “a tether, wherein the tether extends along a length of the segment of the body when the flexible body harness is mounted to the segment of the body,” as recited in representative claim 1. Appellant states that Hammerslag does not describe the lace 123 as being in a “zig-zag configuration” that “extends downwardly in length across the leg of a wearer when mounted on the wearer,” as alleged by the Examiner. Instead, lace 123 extends from one side of a wearer’s leg to the other. That side-to-side direction of lace 123 is generally perpendicular to the length of the wearer’s leg, rather than “along a length of the segment of the body” as recited in claim 1. The lace 123 of Hammerslag as seen in Figs. 2-3 of Hammerslag goes from an upper part of the leg to a lower part of the leg, and thus extends along a length of the segment of the body. Even though lace 123 of Hammerslag may extend in a “side-to-side direction,” as stated by the Appellant, lace 123 of Hammerslag still also extends from an upper part of the leg to a lower part of the leg, which is along the length. The claim is not definite as to specifically what “along the length of the segment of the body” is, and does not preclude a “side-to-side direction” as well as the upper part to the lower part of a segment of the body. Annotated Fig. 2 of Hammerslag has been included below. The arrows in Annotated Fig. 2 of Hammerslag show how lace 123 of Hammerslag extends from an upper part of the leg to a lower part of the leg, thus extends downwardly along a length of the segment of the body. 

    PNG
    media_image2.png
    695
    541
    media_image2.png
    Greyscale

Annotated Fig. 2 of Hammerslag. 
b. Hammerslag fails to disclose “when a force is applied to the flexible body harness via the tether, a shear is applied to skin of the segment of the body, via the first and second straps and the underlayer, that is substantially even across the respective portions of each of the first and second straps. 
Appellant argues that Hammerslag states nothing whatsoever regarding “shear” being applied to the skin. To the contrary, Hammerslag is concerned with compressive forces, not shear. Hammerslag describes the tensioning lace 123 as resulting in compressive forces being applied to the wearer’s body (i.e. tightening pressure), not shear forces. Although Hammerslag only discloses a compressive force, a compressive force and shear force are not mutually exclusive. Therefore, initially the brace of Hammerslag is at an initial point on the skin of the user, then when lace 123 of Hammerslag is tightened and draws guide members 150 towards each other, the cuffs and straps of the brace of Hammerslag will come closer together, and this will cause the cuffs of the brace to pull on the skin of the user, which is the shear force that is being applied to the skin of the segment of the body via the first and second straps and underlayer, as the first and second straps and underlayer will be pulled closer together from the compressive force and tightening of lace 123 of Hammerslag. The pulling of the skin due to the tightening of lace 123 and the compressive force is the shear force. 
Appellant further argues even if one were to accept the Examiner’s argument that Hammerslag somehow teaches that “when a force is applied to lace 123, a shear is applied indirectly to the skin of a user via guides 150,” the Examiner has not provided a valid argument for why that applied shear is “substantially even across the respective portions of each of the first and second straps,” as recited in claim 1. However, Hammerslag discloses first and second straps (upper and lower straps 140), which are of the same length, thus they are going to create a substantially even shear force, as they are being moved approximately the same distance across the skin of the user since they are both being tightened via the same tightening mechanism 125 and same lace 123 of Hammerslag. The brace of Hammerslag also provides equilibrated compressive force via tightening mechanism 125 and lace 123, and to get equilibrated compressive forces means that the upper and lower straps must move the same amount of distance to be equal, which would also apply a substantially even amount of shear force to the skin of a user. 
	2. Claims 11 and 19
	Appellant argues the Examiner’s rejection of claims 11 and 19 are clearly erroneous, as there is nothing in Hammerslag that refers to a “catenary curve,” and the Examiner has not shown otherwise. The first trajectory is the first path or track of the first strap, and because the strap goes around (but not entirely around) the leg of a user, the trajectory of the strap is a cylindrical shape, and thus a portion of the first trajectory corresponds to a section of a catenary curve. The annotations previously provided by the Examiner was only to provide a visual to help the Appellant better understand. See Annotated Fig. 2 (2) of Hammerslag below, which shows the first trajectory or path of the first strap going around the leg of a user, and how a portion of the trajectory corresponds to a section of a catenary curve.

    PNG
    media_image3.png
    703
    543
    media_image3.png
    Greyscale

Annotated Fig. 2 (2) of Hammerslag.
	B. The Examiner Erred in Rejecting Claims 1, 3, 7, 9, and 13 under 35 USC 102(a)(1) as Being Anticipated by Bache
		1. Bache fails to disclose “a tether, wherein the tether extends along a length of the segment of the body when the flexible body harness is mounted to the segment of the body”
	Appellant argues cable 22 extend in a side-to-side direction that is generally perpendicular to the length of the wearer’s limb. Thus, the alleged “tether” in Bache does not extend “along a length of the segment of the body when the flexible body harness is mounted to the segment of the body,” as recited in claim 1. The cable 22 as seen in Figs. 1-2 of Bache goes from an upper part of the limb to a lower part of the limb, and thus extends along a length of the segment of the body. Even though cable 22 of Bache may extend in a “side-to-side direction,” as stated by Appellant, cable 22 still also extends from and upper part of the limb to a lower part of the limb, which is along the length. The claim is not definite as to specifically what “along the length of the segment of the body” is, and does not preclude “side-to-side direction” as well as the upper part to the lower part of a segment of the body. Bache also discloses how the cable 22 is looped in a zigzagging fashion along the length of socket system 10, see [0065] of Bache. 
		2. Bache fails to disclose “when a force is applied to the flexible body harness via the tether, a shear is applied to skin of the segment of the body, via the first and second straps and the underlayer, that is substantially even across the respective portions of each of the first and second straps”
	Appellant argues Bache is concern with the distribution of compressive forces, rather than shear forces. Although Bache is concerned with the distribution of compressive forces, compressive force and shear force are not mutually exclusive. Therefore, initially the brace of Bache is at an initial point on the skin of the user, then when cable 22 of Bache is tightened via tensioner 28, the vertebrae 16, 18 of Bache and lateral flaps 30, 32 of Bache will come closer together, and this will cause the vertebrae 16, 18 and lateral flaps 30, 32 to pull on the skin of the user, which is the shear force that is being applied to the skin of the segment of the body, as the first and second straps and underlayer will be pulled closer together from the compressive force and tightening of cable 22. The pulling of the skin due to the tightening of cable 22 and the compressive force is what the shear force. 
	C. The Examiner Erred in Rejecting Clalim 5, 10, and 20 under 35 USC 103 as Being Unpatentable over Hammerslag 
		1. Claim 5
	The Appellant states that the Examiner’s rationale for rejecting claim 5 is unsupported by Hammerslag’s actual disclosure, the Examiner rejection of claim 5 is clearly erroneous and should be reversed. The Examiner disagrees as Hammerslag teaches in another embodiment that straps 140 may also be Velcro or hook and loop fasteners (see [0062] of Hammerslag), thus the female component 142a, which would be the loop portion, and male component 142b, which would be the hook portion of the Velcro, would be layered on top of one another, and thus the underlayer (which are the cuffs) and the first strap (the upper most strap 140) would be coupled or connected together by a layer of female component 142a and male component 142b, which are hook and loop fasteners as the buckles are modified to be Velcro fasteners, as the hook and loop fasteners are laid on top of one another and the hook and loop fasteners are laid directly on top of cuff 110, and thus cuff 110 and the first strap are directly connected together by the hook and loop fasteners. 
		2. Claim 10
	The Appellant states the Examiner’s rationale for rejecting claim 10 is unsupported by Hammerslag’s actual disclosure, the Examiner rejection of claim 10 is clearly erroneous and should be reversed. However, the Examiner disagrees as in another embodiment of Hammerslag, cuff 110 may have Velcro attached ends, making cuff 110 a single continuous strap, and since the first and second straps are both attached to cuff 110, overall the first and second straps would be a single continuous strap because cuff 110 is a single continuous strap. The claim does not specifically state how the first and second straps are formed into a single continuous strap. 
		3. Claim 20 
	The Appellant argues claim 20, like claim 1, recites “a tether, wherein the tether extends along a length of the segment of the body.” However, Hammerslag does not disclose such a tether, for the reasons described above in Section V.A.1a. The Examiner disagrees as the lace 123 of Hammerslag goes from an upper part of the leg to a lower part of the leg, thus extending along a length of the segment of the body, see Figs. 2-3 of Hammerslag. Also See Section (2).A.1 above for further details. 
	In addition, claim 20 recites “determining at which of the two or more locations the applied shear is greatest” and “adjusting the first strap at the one of the two or more locations at which the applied shear is the greatest such that the shear applied to the skin of the segment of the body, via the first strap and the underlayer, at the determined one of the two or more locations is reduced.” The Examiner, however, has not provided a valid rationale for how Hammerslag supposedly makes either of these two elements obvious. Initially, the brace of Hammerslag is at an initial point on the skin of the user, then when lace 123 is tightened and draws guide members 150 towards each other, the cuffs and straps of the brace of Hammerslag will come closer together, causing the cuffs and straps to pull on the skin of the user, which is the shear force being applied to the skin. Ladder loops 144 of Hammerslag allow the straps to be lengthened or shortened as needed, and thus when the user tightens lace 123 and a shear force or pulling of the skin is applied. This shear force results in the user feeling the sensation on the user’s leg, and since the leg of a user is not uniform all the way around and is sized differently in different areas of the leg, the user is determining the relative shear applied to the skin and that the applied shear is greatest at a certain location in which the user feels the most pulling on the skin because the straps have been tightened too much, and thus would lead the user to adjust the first strap via knobs 162 or ladder loops 144 of Hammerslag to reduce the shear applied to the skin, as the adjustment results in lessening the force caused by lace 123 or results in the lengthening of the first strap. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
Conferees:
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
/Anthony Knight/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.